Citation Nr: 1813889	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-14 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), major depressive disorder, and nicotine use disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to April 1990.  He served honorably in the United States Army.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In December 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that the issue of service connection for depression was previously denied in a September 2009 rating decision; however, the Board finds that the issues characterized above are a new and distinct claim for benefits.  Neither major depressive disorder, nor nicotine use disorder, nor PTSD was diagnosed at the time of the prior final denial.  Accordingly, the current claims are considered separate and distinct from the previously denied claim for service connection for depression.  Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008) (Claims based on proper and distinctly diagnosed diseases or injuries are not based on the "same factual basis" and "must be considered separate and distinct claims.").

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has PTSD as a result of personal assault in service and that the Veteran has major depressive disorder and nicotine use disorder secondary to PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD, major depressive disorder, and nicotine use disorder, the latter on a secondary basis, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with the DSM-5); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the account of the stressor incident.  Sources of such evidence include physicians and mental health counseling centers.  See 38 C.F.R. § 3.304(f)(5).  In addition, a medical opinion may be used to corroborate a personal assault stressor.  See Menegassi v. Shinseki, 683 F.3d 1379 (Fed. Cir. 2011).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for compensation purposes is permitted for a disability acquired as secondary to a service-connected disability, to include an alcohol or drug abuse disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Here, the Veteran was diagnosed with PTSD in accordance with the applicable DSM criteria by a VA psychologist in June 2016.  He was further determined to have a PTSD stressor based on personal assault because he experienced various incidents of racial discrimination, threats, and harassment which led to a fight between the Veteran and a fellow service member regarding the Veteran's race.  The examiner opined that the stressor is adequate to support a diagnosis of PTSD and the Veteran "continues to suffer" in the form of "nightmares" and "flashbacks." As to corroboration of the stressor, the June 2016 examiner's opinion is corroboration.  Also, the Veteran discussed "being a victim of racism while in the military" with his VA PTSD support group in July 2016.  The Veteran's claims as to this stressor are consistent with his initial PTSD development from September 2015.  In addition, the June 2016 VA examiner found that the Veteran carried a diagnosis of major depressive disorder and nicotine use disorder secondary to PTSD.  Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection for PTSD, major depressive disorder, and nicotine use disorder is warranted.


ORDER

Service connection for PTSD, major depressive disorder, and nicotine use disorder is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


